UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-7064


GARY BUTERRA WILLIAMS,

                        Petitioner – Appellant,

          v.

CIRCUIT COURT FOR CITY OF SUFFOLK,

                        Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:11-cv-00125-HEH; 3:12-cv-00078-HEH)


Submitted:   September 23, 2014         Decided:   September 26, 2014


Before NIEMEYER and      GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gary Buterra Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gary     Buterra    Williams       appeals   the    district      court’s

order   denying      his   motion   to   amend    his    motion     to    reconsider,

styled as a 28 U.S.C. § 2255 (2012) motion, the court’s order

remanding     his    state     prosecution      to   state     court.        We   have

reviewed the record and find no reversible error.                        Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

the   district      court’s    order.     We    dispense     with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                             AFFIRMED




                                         2